Dear Mr. Montgomery:
We received your request and provide you with our opinion on the following issue:
 Whether funds received by the Louisiana Rice Research Board must be deposited in the state treasury?
The Louisiana Rice Research Board was created for the purpose of promoting growth and development of the rice industry in Louisiana by expanded research of rice. La. R.S. 3:551.71, et seq. Art.VII, Section 9 of the Louisiana Constitution of 1974 provides that all money received by the state or by any state board, agency, or commission shall be immediately deposited upon receipt in the state treasury. However, subsection 2 specifically excludes funds received by "trade or professional associations".
We previously opined that "trade or professional associations" included state boards and commissions engaged in the licensing and regulation of persons engaged in trades and professions and those state boards and commissions which are "promotional". Atty.Gen.Op. 78-67A.
The Louisiana Rice Promotion Board and The Louisiana Rice Research Board both function to promote the growth and development of the rice industry in Louisiana. The Louisiana Rice Promotion Board promotes the growth and development of the rice industry by the promotion of rice. La. R.S. 3:551.62. The Louisiana Rice Research Board promotes the growth and development of the rice industry by expanded research of rice. La. R.S. 3:551.72. Therefore, it is our opinion that the Louisiana Rice Research Board is "promotional" as previously defined and would fall within the exception of Art. VII, Section 9(A)(2).
However, La. R.S. 3:551.74 F(1) specifically provides that the proceeds of the assessment collected by the commissioner shall be deposited with the state treasurer. While we recognize that the statute and constitutional provision differ, we must presume that the statute is constitutional until it is officially declared otherwise. Therefore, although the Louisiana Rice Research Board is a promotional board, it must deposit the funds it receives in the state treasury.
If you need additional information please do not hesitate to contact our office. With kindest regards, I remain
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: TINA VICARI GRANT
Assistant Attorney General
RPI:TVG:jv